Citation Nr: 0926926	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty fro November 1944 to 
July 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss. The Boston, Massachusetts, RO, presently 
retains jurisdiction over this appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

By a July 2009, ruling, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the veteran. See 
38 C.F.R. § 20.900 (c). 

REMAND

The Veteran claims that service connection is warranted for 
bilateral hearing loss based upon service incurrence. He 
claims that he has bilateral hearing loss based upon military 
noise exposure. While in service, the Veteran served in 
combat as a cannoneer with a field artillery unit, as well as 
an auto mechanic in service. He maintains all of this service 
had an impact on his hearing, exposed him to noise, and as a 
result, he presently has hearing loss which requires him to 
wear hearing aids. 

The Veteran underwent VA compensation and pension examination 
in December 2006. The examiner reviewed the claims file and 
examined the Veteran for hearing loss. The examiner was asked 
to provide an opinion as to the etiology of the Veteran's 
bilateral hearing loss and state whether it was at least as 
likely as not that the Veteran's bilateral hearing loss was 
related to noise exposure during active military service. 

The examiner stated:

"Etiology is less likely as not (less than 50/50 
probability) caused by or a result of military 
noise exposure, occupational noise exposure and the 
aging process."  

The rationale that the examiner gave for the opinion was 
"Expertise". 

The Board is unable to ascertain the examiner's opinion.  It 
appears that the examiner is reporting that the Veteran's 
hearing loss is not the result of military noise exposure; as 
well as not the result of occupational noise exposure; as 
well as not the result of the aging process.

The provisions of 38 C.F.R.§ 4.2 indicate, if the findings on 
an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes. 

In this case, the December 2006 VA examination report did not 
contain sufficient detail to make a determination in the 
instant claim. First, the examiner did not give an etiology 
as to the Veteran's bilateral hearing loss. Apart from its 
uncertainty of the etiology of hearing loss, the stated basis 
for the examiner's opinion of "expertise" is plainly not 
sufficient to enable the Board to conduct meaningful 
appellate review.  

This did not provide the Board with an analysis that can be 
used to evaluate the claim. The Court has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007). The December 2006 VA examination report provided 
neither. A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to a doctor's opinion. Stefl 21 
Vet.App. at 125. 



Accordingly, this case is REMANDED for the following actions:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his bilateral 
hearing loss on appeal that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The Veteran should undergo a VA 
audiology examination to determine if he 
has bilateral hearing loss as a result of 
service. All indicated studies should be 
performed. A complete medical rationale 
should be provided for any findings 
indicated - including a specific etiology 
and the basis of the opinion -(for 
example, the facts for the opinion may 
include the Veteran's presumed in-service 
exposure to acoustic trauma and as a 
mechanic, the development of hearing 
loss, the Veteran's report of the 
development of the disorder, the 
Veteran's age and post-service history, 
the medical knowledge of the examiner, 
etc.).  If the examiner is unable to make 
findings without resorting to 
speculation, he/she should so state. 

3. Thereafter, the RO/AMC will 
readjudicate the issue on appeal. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination report does not contain 
sufficient detail as to both the etiology 
of hearing loss and the basis of any 
opinions rendered,, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

4. If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. They should be 
given an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





